United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3285
                        ___________________________

                                Joe Leonard Bell, Jr.

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

Danny Burl, Warden, East Arkansas Regional Unit, ADC (originally named as D. Burl)

                             lllllllllllllllllllll Defendant

Jeremy Andrews, Major, East Arkansas Regional Unit, ADC (originally named as
                             Jermy C. Andrews)

                      lllllllllllllllllllll Defendant - Appellant

Curtis L. Rolfe, III, Disciplinary Hearing Officer, East Arkansas Regional Unit, ADC

                             lllllllllllllllllllll Defendant
                                     ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                             Submitted: May 20, 2015
                               Filed: July 1, 2015
                                 [Unpublished]
                                 ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________
PER CURIAM.

       Arkansas inmate Joe Bell, Jr. brought a 42 U.S.C. § 1983 action claiming, as
relevant to this appeal, that defendant Jeremy Andrews, a correctional officer at the
facility where Bell was imprisoned, retaliated against Bell for exercising his
constitutional rights. Andrews moved for summary judgment, based in part on
qualified immunity. The district court1 denied the motion, and Andrews appeals.

       Having confined our review, as we must, to issues of law, see Stoner v.
Watlingten, 735 F.3d 799, 802 (8th Cir. 2013) (de novo review); Robbins v. Becker,
715 F.3d 691, 693 (8th Cir. 2013) (jurisdiction to review denial of qualified immunity
exists only to extent that denial turns on issue of law), we conclude that the court
properly denied the motion for summary judgment based on qualified immunity.

       A § 1983 retaliation claim requires the plaintiff to “show (1) he engaged in a
protected activity, (2) the government official took adverse action against him that
would chill a person of ordinary firmness from continuing the activity, and (3) the
adverse action was motivated at least in part by the exercise of the protected activity.”
Spencer v. Jackson Cnty., 738 F.3d 907, 911 (8th Cir. 2013) (quotation omitted).
“The retaliatory conduct itself need not be a constitutional violation; the violation is
acting in retaliation for the exercise of a constitutionally protected right.” Id.
(quotation omitted). We find no legal error in the district court’s conclusion that
Bell’s reassignment to the hoe squad, after he had successfully contested prison-
disciplinary charges initiated by Andrews, amounted to a constitutional violation that
was clearly established at the time of the alleged violation. See id. (worsening
inmate’s working conditions may constitute adverse action); Dible v. Scholl, 506 F.3d


      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable J.
Thomas Ray, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-
1106, 1111 (8th Cir. 2007) (court has broad view of what makes “clearly established
law” for purposes of qualified immunity). Accordingly, we affirm. See 8th Cir. 47B.
                       ______________________________




                                        -3-